Citation Nr: 0507355	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1968.

This case came to the Board of Veterans' Appeals (Board) from 
a May 2003 RO decision that denied service connection for 
PTSD.  The veteran filed a notice of disagreement with this 
decision in June 2003, and the RO issued statement of the 
case in October 2003.  In January 2004, he timely perfected 
his appeal.

A personal hearing before the Board was scheduled at the 
veteran's request in August 2004, however, the veteran failed 
to attend this hearing.


FINDING OF FACT

The veteran does not currently have a diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's contentions herein; his service personnel records; 
and private medical treatment records dated from 1984 to 
2002.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the evidence submitted by the veteran 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran filed his original claim seeking service 
connection for PTSD in April 1999.  In support of his claim, 
the veteran identified multiple private treatment providers.  
Although the RO sent a request for records to each treatment 
provider identified, no post service treatment records were 
received.  In January 2000, the RO issued a decision that 
denied service connection for PTSD.  The decision indicated 
that there was no current diagnosis of PTSD shown as there 
was no reply to the development letters sent requesting 
medical evidence.

Since the denial of this claim in January 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), was enacted.  The new law provides that a 
claim denied as not well grounded between July 14, 1999, and 
November 9, 2000, such as the service-connection claim 
decided in January 2000, can be readjudicated under the 
provisions of the new law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).


In October 2002, the veteran filed to reopen his claim for 
service connection for PTSD.  In support of his claim, the 
veteran identified multiple sources of post service 
psychiatric treatment, including several who were previously 
identified pursuant to his initial claim of service 
connection.  In developing this claim, the RO was successful 
in obtaining some of the post service medical treatment 
records identified by the veteran.  Thus, in as much as no 
post service treatment records were reviewed pursuant to the 
RO's January 2000 decision, and given the enactment of the 
VCAA, the Board agrees with the RO that the veteran has 
submitted new and material evidence to reopen his claim, and 
the Board will conduct a de novo review of the appeal. 
38 C.F.R. § 3.156(c) (2004).    

The veteran claims service connection for PTSD based on 
alleged inservice stressors.  In support of his claim, the RO 
has obtained, or made reasonable attempts to obtain, all post 
service treatment records identified by veteran.  The RO also 
provided the veteran with notice when they were unable to 
obtain records identified by the veteran.  In this regard, 
responses received from J. Hart, M.D. and Kilby Correctional 
Facility noted that no treatment records were available.  

A review of the records obtained from Druid City Hospital, 
Crestview Treatment Center, Taylor Hardin Secure Medical 
Facility, and Bullock Correctional Facility, dated from July 
1984 to October 2002, revealed a variety of psychiatric 
diagnoses, including dysthymic disorder and major depression.  
There is no diagnosis of PTSD within these records.  The 
record must include medical evidence that the appellant 
actually has PTSD.  Such evidence is missing in this case.  
The Board also notes that there is no treatment for any 
psychiatric treatment shown since 1985.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the greater weight of 
the evidence is against the conclusion the veteran has PTSD.  
Absent credible evidence reflecting the current presence of 
the claimed disability, a basis upon which to establish 
service connection for PTSD has not been presented and the 
appeal is denied.  

To the extent that the veteran himself believes he has PTSD, 
the Board notes that as a layman, he has no competence to 
give a medical opinion on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in December 2002, prior to 
consideration of his claim in the May 2003 rating decision.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on all claims.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The RO's December 2002 and February 2004 letters, in 
aggregate, advised the veteran what information and evidence 
was needed to substantiate his claim herein and what 
information and evidence had to be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertained to the claim.  He was specifically 
advised that it was his responsibility to support the claim 
with appropriate evidence.  Finally, the letters advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  To the extent the RO was 
unsuccessful in obtaining evidence identified by the veteran, 
the veteran was properly notified of such.  Specifically, the 
veteran was informed that responses received from J. Hart, 
M.D. and Kilby Correctional Facility noted that no treatment 
records were available.  See, e.g., letters dated in March 
2003, April 2003, August 2003, and February 2004.  He was 
also informed that no reply was received from the Draper 
Correctional Facility.  Thus, the Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  

The Board notes that the veteran's service medical records 
are not in his claims folder.  Nevertheless, the Board does 
not find the RO's failure to obtain these records as a breach 
of VA's duty to assist.  The duty to obtain records only 
applies to records that are "relevant" to the claim.  38 
U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 
473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.").  
As noted above, the veteran's claim must fail due to his lack 
of a current diagnosis of PTSD.  Even assuming his alleged 
stressors are verifiable, this case must be denied.  "In the 
absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  There is no way service medical records, developed 
more than 35 years ago, would provide evidence of current 
disability, so they are not relevant in the circumstances of 
this particular case.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  The veteran 
was not provided VA examination in connection with this 
claim.  However, examination is not needed because there is 
no competent evidence that the veteran has the claimed 
condition of PTSD. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claim.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claims herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' 
Appeals



 Department of Veterans Affairs


